The Supreme Court properly granted the cross motion of the defendant United Artists Theatre Circuit, Inc. (hereinafter UA) for summary judgment. It is clear from the plain and ordinary meaning of the words of the contract in question (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162) that it expired on December 10, 1993. In addition, UA established that it did not continue doing business with the plaintiff or its predecessors-in-interest after the contract’s expiration. Thus, there is no issue of fact as to whether the parties impliedly agreed that their rights and obligations should continue to be governed by the expired contract (see, New York Tel. Co. v Jamestown Tel. Corp., 282 NY 365, 371; Twitchell v Town of Pittsford, 106 AD2d 903, 904, affd 66 NY2d 824; cf., North Am. Hyperbaric Ctr. v City of New York, 198 AD2d 148). Further, the plaintiff failed to establish that UA had entered into any other contracts with the plaintiff’s predecessor-in-interest.
The plaintiff’s motion for a preliminary injunction and to compel discovery was rendered academic by the granting of UA’s motion for summary judgment (see, Matter of Plaza v Estate of Wisser, 211 AD2d 111, 122). Bracken, J. P., Sullivan, Santucci and Krausman, JJ., concur.